PER CURIAM.
This is a final appeal of an order summarily denying appellant’s motion for post-convietion relief filed pursuant to rule 3.850, Florida Rules of Criminal Procedure as legally insufficient for failing to contain facts which *669would warrant relief, and for referring to a memorandum of law said to include additional but unsworn factual allegations.
We find that the motion and memorandum of law were duly verified pursuant to rule 3.850 and rule 3.987, Florida Rules of Criminal Procedure and- that they do state legally sufficient claims on grounds one, two, five and six. We therefore reverse and remand the trial court’s summary denial of post-conviction relief as to those claims, for either attachment of portions of the record refuting the claims made therein, or for an evidentia-ry hearing on them if appropriate.
We find no merit in the other grounds asserted in the motion and memorandum of law, and therefore affirm their summary denial.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
WARNER, FARMER and PARIENTE, JJ., concur.